Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20            PageID.6290     Page 1 of 13



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                               Criminal Case No. 15-20609
                                                  Civil Case No. 20-10600

 ERIK RADATZ,

            Defendant.
 ____________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION TO VACATE SENTENCE

        In February 2018, Defendant pleaded guilty to one count of conspiracy to

 manufacture and distribute methamphetamine in violation of 21 U.S.C. §§ 846 and

 841(a)(1). (ECF No. 395, PageID.3376-77.) Defendant entered his guilty plea pursuant

 to a Rule 11 Plea Agreement. (Id.) On November 19, 2018, the court sentenced him to

 108 months imprisonment. (ECF No. 511, PageID.4221.)

        Defendant moves to vacate his sentence under 28 U.S.C. § 2255. (ECF No.

 637.) He claims he received ineffective assistance of counsel and did not fully

 appreciate the sentencing enhancements contained in his plea agreement. Despite

 Defendant’s repeated approval of the agreement, under oath, he now claims he did not

 understand it. He presents other arguments citing criminal and civil law principles, all of

 which are immaterial.

        The government has filed a response and Defendant has replied. (ECF Nos. 648,

 653.) For the reasons stated below, Defendant’s motion will be denied.
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20          PageID.6291     Page 2 of 13



                                    I. BACKGROUND

       In 2017, Defendant was indicted as part of a sprawling methamphetamine

 production and distribution conspiracy. (ECF No. 275.) He first appeared on the case’s

 fourth superseding indictment. (Id.)

       Defendant, his counsel, and the government reached a plea agreement pursuant

 to Rule 11 of the Federal Rules of Criminal Procedure. (ECF No. 395.) As part of the

 Rule 11 agreement, Defendant pleaded guilty to one count of conspiracy to distribute

 and manufacture methamphetamine, 21 U.S.C. §§ 846 and 841(a)(1). (Id.,

 PageID.3376-77.) Defendant’s sentencing worksheet, attached to the plea agreement,

 included two agreed-upon sentencing enhancements proposed by the parties to the

 court. Defendant now challenges these enhancements. The final guideline range was

 121-151 months imprisonment. (ECF No. 395, PageID.3388.) Defendant and the

 government agreed to a recommended sentence not to exceed 151 months, the highest

 point of the agreed guideline range. (ECF No. 395, PageID.3378-79.)

       At Defendant’s plea hearing on February 6, 2018, he made clear in his testimony

 that he understood the agreement and all its ramifications. (ECF No. 498.) Defendant

 recognized that the plea agreement contained “terms[,] conditions[,] and calculations”

 for his sentence and that, if the court’s sentence fell within the recommended range, he

 could not appeal. (Id., PageID.4139-40.) He also stated that the plea process was

 untainted by secret agreements, duress, or incompetence and indicated that he had

 “thoroughly” discussed the agreement with his attorney. (Id., PageID.4136-37, 4152-53.)

       On November 30, 2018, the court sentenced Defendant to 108 months. (ECF No.

 511, PageID.4221.) The sentence, a significant departure or variance, fell forty-three



                                             2
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20            PageID.6292      Page 3 of 13



 months below the plea agreement’s recommended sentence and thirteen months below

 the guideline range. (ECF No. 395, PageID.3378-79, 3388.)

                                       II. STANDARD

        Under 28 U.S.C. § 2255, a prisoner sentenced by a federal court may “move the

 court which imposed the sentence to vacate, set aside or correct the sentence” on the

 grounds “that the sentence was imposed in violation of the Constitution or laws of the

 United States, or that the court was without jurisdiction to impose such sentence, or that

 the sentence was in excess of the maximum authorized by law, or is otherwise subject

 to collateral attack.” 28 U.S.C. §2255(a). The Sixth Circuit has clarified that § 2255

 provides three bases for a valid claim: “(1) an error of constitutional magnitude; (2) a

 sentence imposed outside the statutory limits; or (3) an error of fact or law that was so

 fundamental as to render the entire proceeding invalid.” Moss v. United States, 323

 F.3d 445, 454 (6th Cir. 2003) (quoting Weinberger v. United States, 268 F.3d 346, 351

 (6th Cir. 2001)).

        The Sixth Amendment to the United States Constitution guarantees “[i]n all

 criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of

 Counsel for his defense.” Ineffective assistance of counsel, guaranteed under the Sixth

 Amendment’s right to counsel, is a valid basis for suit under § 2255. Massaro v. United

 States, 538 U.S. 500, 504 (2003). Such a claim falls into the first § 2255 category,

 errors of constitutional magnitude. United States v. Doyle, 631 F.3d 815, 817 (6th Cir.

 2011) (citing Pough, 442 F.3d at 964; Griffin v. United States, 330 F.3d 733, 736 (6th

 Cir. 2003)).




                                              3
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20             PageID.6293       Page 4 of 13



        The Supreme Court laid out the framework for analyzing an ineffective

 assistance of counsel claim in the decision Strickland v. Washington, 466 U.S. 668

 (1984). In Strickland, the Court held that in order to prove ineffective assistance of

 counsel, a prisoner must show 1) “that counsel’s performance was deficient” and 2)

 “that the deficient performance prejudiced the defense.” Id. at 687.

        For counsel to be “deficient,” representation must “[fall] below an objective

 standard of reasonableness.” Id. at 688. “[T]rial counsel’s tactical decisions are

 particularly difficult to attack.” O’Hara v. Wigginton, 24 F.3d 823, 828 (6th Cir. 1994).

 “Judicial scrutiny of counsel’s performance must be highly deferential, and a court must

 indulge a strong presumption that counsel’s conduct falls within the wide range of

 reasonable professional assistance. Strategic choices made after thorough investigation

 of law and facts relevant to plausible options are virtually unchallengeable.” Knowles v.

 Mirzayance, 556 U.S. 111, 124 (2009) (quoting Strickland, 466 U.S. at 689-90).

        To show that an attorney’s performance “prejudiced the defense,” the prisoner

 “must show that there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at

 694; accord Hall v. Vasbinder, 563 F.3d 222, 237 (6th Cir. 2009). “A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.”

 Strickland, 466 U.S. at 694.

        “[T]he same two-part standard [under Strickland] . . . appli[es] to ineffective-

 assistance claims arising out of the plea process.” Hill v. Lockhart, 474 U.S. 52, 57

 (1985). “[T]he first half of the [Strickland] test is nothing more than a restatement of the

 [conventional] standard of attorney competence.” Id. at 58-59. The second half of the



                                               4
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20              PageID.6294      Page 5 of 13



 analysis differs. The “prejudice” requirement “focuses on whether counsel's

 constitutionally ineffective performance affected the outcome of the plea process.” Id.

 The prisoner “must show that there is a reasonable probability that, but for counsel's

 errors, he would not have pleaded guilty and would have insisted on going to trial.” Id.

        The prisoner has the burden to prove his or her claim by a preponderance of the

 evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (citing McQueen v.

 United States, 58 Fed. App’x 73, 76 (6th Cir. 2003)). The prisoner must come forward

 with verifiable allegations of fact sufficient to support an entitlement to relief. Green v.

 Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285 F.2d 733, 735

 (6th Cir. 1961); Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959). Mere legal

 conclusions are inadequate. O’Malley, 285 F.2d at 735; Loum, 262 F.2d at 867. A court

 may deny a prisoner’s § 2255 motion if the prisoner’s “allegations cannot be accepted

 as true because they are contradicted by the record, inherently incredible, or

 conclusions rather than statements of fact.” Valentine v. United States, 488 F.3d 325,

 333 (6th Cir. 2007) (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir.

 1999)).

                                       III. DISCUSSION

        Defendant’s § 2255 motion relies almost entirely on a claim of ineffective

 assistance of counsel. Although far from clear, he appears to present other legal

 theories citing laws of criminal procedure and contracts. Defendant also requests a

 hearing and appointment of counsel. The court will address each issue in turn.




                                                5
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20           PageID.6295      Page 6 of 13



                          A. Ineffective Assistance of Counsel

        Defendant alleges that his counsel was ineffective in negotiating the plea bargain

 he eventually accepted. Specifically, Defendant contends his attorney did not

 adequately inform him of sentencing enhancements contained in the plea agreement for

 maintaining a premises for manufacturing methamphetamine, U.S. Sentencing

 Guidelines Manual § 2D1.1(b)(12) (U.S. Sentencing Comm’n 2018), and for committing

 an offense involving methamphetamine and creating a substantial risk to human life,

 U.S. Sentencing Guidelines Manual § 2D1.1(b)(13)(C). (ECF No. 637, PageID.5370-

 71.)

        However, by any measure, Defendant received a very favorable sentence.

 Defendant fell within the “safety-valve” provisions of 18 U.S.C. § 3553(f) and U.S.

 Sentencing Guidelines Manual § 5C1.2 and was not subject to a mandatory minimum.

 His sentence was forty-three months below the plea agreement’s recommended

 sentence and thirteen months below the guideline range. (ECF No. 395, PageID.3378-

 79, 3388.) The government also points out that Defendant’s guideline sentence may

 have been double what it ultimately was if he had taken his case to trial and been

 convicted. (ECF No. 648, PageID.5443.)

        In order to establish ineffective assistance of counsel, Defendant must show that,

 despite the reduced sentence he received for the crime to which he pleaded guilty,

 Defendant would not have accepted the plea agreement and gone to trial but for

 defense counsel’s ineffective representation. Lockhart, 474 U.S. at 59. Yet Defendant

 states explicitly that he does not wish to withdraw his guilty plea. (ECF No. 637,

 PageID.5372.) He also does not assert he would have rejected the plea agreement if



                                             6
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20           PageID.6296     Page 7 of 13



 his attorney had acted differently. After Defendant pleaded guilty, the court imposed a

 sentence that was a full 10% lower than the mandatory minimum. Defendant makes no

 assertion and presents no evidence that, had he gone to trial, the result of the case

 would have been different or that he would have received a lower sentence. Strickland,

 466 U.S. at 694.

        Defendant’s motion fails on both prongs of the Strickland framework. Id. at 687.

 First, there is no evidence of deficient performance on the part of Defendant’s counsel.

 Id. at 688. The plea agreement that Defendant’s attorney helped craft reduced the risk

 of a substantially higher sentencing guideline range. (ECF No. 648, PageID.5443.)

 Although the court may have departed from that range, as it did with Defendant’s

 sentence, sentencing guidelines serve as important considerations in fashioning

 sentences. 18 U.S.C. 3553(a)(4) (Sentencing factors include “the sentencing range

 established.”).

        Defendant does not assert or provide detail as to whether and how the

 sentencing enhancements he complains of were inadequate. Without a description of

 how the enhancements were flawed, the court cannot find that counsel’s failure to

 describe the enhancements to Defendant, or contest them during negotiations or at

 sentencing, “fell below an objective standard of reasonableness.” Strickland, 466 U.S. at

 688. The actions Defendant alleges his attorney took, even if true, would be “within the

 wide range of reasonable professional assistance.” Knowles, 556 U.S. at 124.

 Defendant points to no standard of professional legal practice that shows his attorney

 was deficient; he makes no mention of how his attorney failed a professional duty.




                                             7
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20          PageID.6297     Page 8 of 13



       Second, Defendant cannot demonstrate how his attorney’s representation

 “prejudiced [his] defense.” Strickland, 466 U.S. at 687. Defendant agreed to the plea

 and stated repeatedly at his plea and sentencing hearings that he agreed to the terms

 understood the arrangement. (ECF No. 498, PageID.4136-37, 4139-40, 4152-53.) Even

 now, he does not wish to withdraw his plea. (ECF No. 637, PageID.5372.) The plea

 agreement contained the sentencing enhancements Defendant now complains of and

 included a recommended sentence of 151 months. (ECF No. 498, PageID.4146; ECF

 No. 584, PageID.5069.) The government had strong evidence of guilt and the plea

 agreement was a favorable and highly beneficial option for Defendant.

       As stated, Defendant received a comparatively low sentence, considering the

 mandatory minimum and calculated guideline range for his crime. Despite agreeing to a

 recommended sentence of 151 months, Defendant received 108 months. (ECF No.

 395, PageID.3379; ECF No. 584, PageID.5070-71.) If he had rejected the agreement,

 Defendant would have run the risk of a much higher sentence. (ECF No. 648,

 PageID.5443.) He does not explain how or why rejecting the plea agreement as written

 would have been a superior option.

       Defendant acknowledged the details of the plea agreement several times and

 stated that he thought he was well-informed on the details. (ECF No. 498,

 PageID.4146.) Furthermore, the plea agreement included a factual basis section to

 which Defendant agreed. (ECF No. 395, PageID.3386.) His present argument

 contradicts his voluntary and “well educated” agreement at the plea hearing. See

 Valentine, 488 F.3d at 333 (The court may deny a § 2255 motion when a prisoner’s

 “allegations cannot be accepted as true because they are contradicted by the record.”).



                                            8
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20              PageID.6298      Page 9 of 13



 (ECF No. 498, PageID.4146.) Defendant cannot establish that, even if his attorney’s

 representation were deficient (which it was not), prejudice of any description resulted

 from his attorney’s performance. He does not even ask for a different outcome, simply a

 resentencing without the enhancements. (ECF No. 637, PageID.5372.) Defendant fails

 to present an arguable basis for prejudice and has not shown “that there is a reasonable

 probability that, but for counsel's [purported] errors, the result of the proceeding would

 have been different." Strickland, 466 U.S. at 694.

        Defendant claims he did not understand the full factual background that went into

 the preparation of the plea agreement but does not substantively dispute the resulting

 terms. He stated, on the record and under oath, that he was able to review the

 agreement with counsel, read it, and understood the sentencing guideline worksheet

 that listed his sentencing enhancements. (ECF No. 395, PageID.3383-85.) The court

 will deny Defendant’s claim of ineffective assistance of counsel.

                                    B. Additional Claims

        Defendant appears to make at least two other claims in his § 2255 motion. Even

 if fully articulated, they would be insufficient to warrant vacating or correcting his

 sentence. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation removed) (“A

 document filed pro se is to be liberally construed.”).

        First, Defendant seems to indicate that the two sentencing enhancements were

 added in violation of basic criminal law principles. (See ECF No. 653, PageID.5490-91.)

 Defendant references, particularly in his reply brief, that the sentence enhancements

 were added under the lower “preponderance of the evidence” standard, rather than the

 higher “beyond a reasonable doubt” standard. (Id., PageID.5490.) This is an incorrect



                                               9
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20             PageID.6299    Page 10 of 13



  understanding of the law regarding sentence enhancements. In order to be convicted of

  a crime, the government must prove (absent a defendant’s guilty plea) every element of

  the offense beyond a reasonable doubt. In re Winship, 397 U.S. 358, 364 (1970).

  However, the facts necessary to apply a sentencing enhancement, once a crime has

  been established, need be proven by no more than a preponderance of the evidence.

  United States v. Gates, 461 F.3d 703, 708 (6th Cir. 2006); see also U.S. Sentencing

  Guidelines Manual § 6A1.3. Defendant’s claim that he was deprived of a right to have

  facts found beyond a reasonable doubt is not legally sustainable. Gates, 461 F.3d at

  708 (“Therefore, we find that judicial fact-finding in sentencing proceedings using a

  preponderance of the evidence standard . . . does not violate either Fifth Amendment

  due process rights, or the Sixth Amendment right to trial by jury.”).

         Defendant also states the government failed to prove an “actus reus” and “mens

  rea” for his sentencing enhancements. (ECF No. 637, PageID.5368.) However, these

  terms are analytical concepts to discern elements of a criminal offense that must be

  proven beyond a reasonable doubt. E.g. Actus Reus, Black's Law Dictionary (11th ed.

  2019) (“The wrongful deed that comprises the physical components of a crime and that

  generally must be coupled with mens rea to establish criminal liability.”). They are not

  elements of sentencing enhancements. Defendant’s criminal law claims fail.

         Second, Defendant presents arguments under the law of contracts. (ECF No.

  637, PageID.5369-70.) He correctly states that plea agreements are governed, in part,

  by principles of contract law. United States v. Robison, 924 F.2d 612, 613 (6th Cir.

  1991) (“Plea agreements are contractual in nature. In interpreting and enforcing them,

  we are to use traditional principles of contract law.”). Defendant seems to suggest that



                                              10
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20           PageID.6300     Page 11 of 13



  he did not knowingly agree to the enhancements simply because they were in a

  worksheet and not in the text section of the plea agreement. The agreement was filed

  as a whole; the court and Defendant accepted it at Defendant’s plea hearing. (ECF No.

  395; ECF No. 498, PageID.4161.) Nonetheless, the recommended sentence of 151

  months was in the written part of the plea agreement, which Defendant does not claim

  was in error. (ECF No. 395, PageID.3379.) Defendant agreed to the result of the

  sentencing worksheet, even if he did not view the worksheet itself as informative.

         Defendant signed the plea agreement just below the acknowledgement that he

  “read (or has been read) this entire document, understands it, and agrees to its terms.”

  (ECF No. 395, PageID.3383-85.) The acknowledgement continues: “He also

  acknowledges he is satisfied with his attorney’s advice and representation.” (Id.,

  PageID.3385.) If evaluated under the law of contracts, Defendant’s plea agreement,

  including the worksheet, is enforceable. Restatement (Second) of Contracts § 50 (Am.

  Law Inst. 1981) (“Acceptance of an offer is a manifestation of assent to the terms

  thereof made by the offeree in a manner invited or required by the offer.”). Defendant’s

  claim based in contract law fails.

                 C. Request for a Hearing and Appointment of Counsel

         Defendant makes an oblique request for a hearing and appointment of counsel.

  He states in two sentences, at the end of his motion, that the court “may also consider”

  the requests. (ECF No. 637, PageID.5372.) In Defendant’s own words, the purpose of a

  hearing with appointed counsel would be to investigate the interactions between

  Defendant and his former counsel, and former counsel’s “expl[anation] . . . [of] the

  definition of preponderance of the evidence” standard. (ECF No. 637, PageID.5372.)



                                              11
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20             PageID.6301      Page 12 of 13



         The court may deny an evidentiary hearing for a § 2255 motion if “the record

  conclusively shows the petitioner is entitled to no relief.” Martin v. United States, 889

  F.3d 827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357

  (6th Cir. 2012)). A hearing may be required “where there is a factual dispute.” Id.

  (quoting Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)).

         Defendant cites two cases in support of his position. One is a district court

  opinion denying a hearing and counsel; the other is a Sixth Circuit opinion vacating a

  district court’s denial of a § 2255 motion. See Walker v. United States, Case No. 17-

  1107, 2017 U.S. App. LEXIS 21176 (6th Cir. Oct. 23, 2017); United States v. Connor,

  Case No. 15-20710-1, 2018 U.S. Dist. LEXIS 65839 (E.D. Mich. Apr. 19, 2018). The

  Sixth Circuit case has distinguishable facts. There, the government confessed error and

  requested an evidentiary hearing. Walker, 2017 U.S. App. LEXIS 21176. These cases

  do not support Defendant’s request for an evidentiary hearing.

         Defendant asks for an investigation into what transpired between him and his

  counsel. Such an inquiry is irrelevant where Defendant does not contest the substance

  of the sentencing enhancements included in his plea agreement and does not seek to

  withdraw his guilty plea. He repeatedly affirmed that he entered into the agreement

  voluntarily and knowingly. (ECF No. 395, PageID.3383-85; ECF No. 498, PageID.4136-

  37, 4139-40, 4152-53.) There are no factual disputes to resolve and Defendant is

  entitled to no relief. Martin, 889 F.3d at 832. A hearing is unnecessary. Id.

         The court may appoint counsel when an evidentiary hearing is not required if the

  court “determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2).




                                               12
Case 2:15-cr-20609-RHC-APP ECF No. 681 filed 07/10/20                         PageID.6302         Page 13 of 13



  Defendant has not presented a valid claim for relief; appointment of counsel is

  unnecessary. Defendant’s request will be denied. Id.

                                             IV. CONCLUSION

          Defendant has not stated a valid claim for relief under § 2255. His counsel did

  not provide ineffective assistance, nor was Defendant prejudiced by any imaginable

  deficiency in counsel’s performance. Strickland, 466 U.S. at 687. Defendant has not

  substantiated claims under criminal law or the law of contracts. Accordingly,

          IT IS ORDERED that Defendant’s “Motion to Vacate Sentence Under 28 U.S.C.

  [§] 2255” (ECF No. 637) is DENIED.

                                                    s/Robert H. Cleland         /
                                                    ROBERT H. CLELAND
                                                    UNITED STATES DISTRICT JUDGE
  Dated: July 10, 2020
  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, July 10, 2020, by electronic and/or ordinary mail.

                                                    s/Lisa Wagner               /
                                                    Case Manager and Deputy Clerk
                                                    (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-20609.RADATZ.MotiontoVacateSentence.TC.RMK.RHC.5.docx




                                                       13
